DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first latching element comprises a predetermined breaking point, claims 8 and 17” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claims 2-20, each in line 1, please, change “Claim” to - - claim - -.
Regarding claims 1, 3-4, 6-7, 12, 15, and 18, the term "designed to or designed as" performs a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison 69 USPQ 138.
Please, revise.
Regarding claims 2, 9, and 19, the term of “can be” is not understood because the term “can be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-8, 10-13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Vos Thorsten (DE 102009011993 A1) hereafter Vos Thorsten, submitted by the applicant.
As best understood to claim 1, Vos Thorsten discloses a component holding device (10) for the fixed-position arrangement of an electric component (12) on a circuit board (42), the component holding device comprising:
[[having]] a support side (14) for receiving the electric component (12), wherein at least one pretensioning element (20) and at least one first latching element (18) for the fixed-position latching of the electric component (12) are provided on the support side (14), and the at least one pretensioning element (20), figure 2) is designed to exert a pretensioning force on the electric component (12, figures 3-4), which presses the electric component against the at least one first latching element (18), and
[[having]] at least one second latching element (44, figure 1) on an undersides lying opposite the support side (14), wherein the second latching element (44) is designed to fix the component holding device in a predefined location in a fixed position on the circuit board (42).
As to claim 2, Vos Thorsten discloses the first and second latching elements (18, 44) can be detachably latched on the electric component (12) or the circuit board (42), respectively.
As to claim 4, Vos Thorsten discloses the second latching element (44, figure 1) is designed as a latching hook with a rear grip section forming an abutment for the fixed-position latching in the circuit board (42).
As to claim 5, Vos Thorsten discloses the rear grip section of the latching hook (44) has a slanted course.
As to claim 6, Vos Thorsten discloses the pretensioning element (20) is a resiliently springy pretensioning bracket (figure 3) which is designed to exert a planar pretensioning force on the electric component.
As to claim 7, Vos Thorsten discloses the component holding device (10) is designed to form a single piece.
As to claim 8, Vos Thorsten discloses the first latching element (18) comprises a predetermined breaking point (figure 3) for defined position detachment from the component holding device (10).
As to claim 10, Vos Thorsten discloses first latching elements (18) are provided on at least two opposite outer sides of the component holding device (10), which each comprise a holding bracket (26) protruding from the support side.
As to claim 11, Vos Thorsten discloses second latching elements (44) are provided on at least two opposite outer sides of the component holding device (10).
As to claim 12, Vos Thorsten discloses on the support side (10), at least one guide bar (36) is provided, which is designed to ensure a guiding during insertion of the electric component on the component holding device.
As to claim 13, Vos Thorsten discloses in figures 4-5, on at least two opposite outer sides of the support side, in each case at least one guide bar (36, 34) is provided, between which the electric component (12) can be inserted on the component holding device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos Thorsten in view of Miazga (U.S. Patent 5,117,330) submitted by the applicant.
Regarding claim 3, Vos Thorsten discloses all of the limitations of claimed invention except for the first latching element is designed as a latching hook with a rear grip section forming an abutment for the fixed-position latching in the electric component.
Miazga teaches a fixture (20) for circuit components as shown in figures 1-2 comprising the first latching element (44) is designed as a latching hook with a rear grip section forming an abutment for the fixed-position latching in the electric component (22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Miazga employed in the device of Vos Thorsten in order to provide excellent firmly locking mechanism.
As to claim 15, Vos Thorsten discloses the second latching element (44, figure 1) is designed as a latching hook with a rear grip section forming an abutment for the fixed-position latching in the circuit board (42).
Vos Thorsten discloses all of the limitations of claimed invention except for the first latching element is designed as a latching hook with a rear grip section forming an abutment for the fixed-position latching in the electric component.
Miazga teaches a fixture (20) for circuit components as shown in figures 1-2 comprising the first latching element (44) is designed as a latching hook with a rear grip section forming an abutment for the fixed-position latching in the electric component (22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Miazga employed in the device of Vos Thorsten in order to provide excellent firmly locking mechanism.
As to claim 16, Vos Thorsten as modified by Miazga discloses the rear grip section of the latching hook (44) has a slanted course.
As to claim 17, As to claim 16, Vos Thorsten as modified by Miazga discloses the first latching element (18) comprises a predetermined breaking point (figure 3) for defined position detachment from the component holding device (10).
As to claim 18, Vos Thorsten as modified by Miazga discloses on the support side (10), at least one guide bar (36) is provided, which is designed to ensure a guiding during insertion of the electric component on the component holding device.

Allowable Subject Matter
Claims 9, 14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 19 would be allowable if rewritten to overcome the Objection of claims, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848